DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the response filed on 03/11/21.  Accordingly, claims 1, 3-9 and 11-12 are currently pending; and claims 2 and 10 are canceled.
REASONS FOR ALLOWANCE
Claims 1, 3-9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 1, none of prior art of record teaches or suggests a method for transmitting channel state information (CSI) by a user equipment (UE) in a wireless communication system, as claimed.  Ericsson in view of Mondal et al teaches the claimed method, except failing to teach that the method comprises: receiving, from a base station (BS), configuration information for a CSI process, wherein based on that i) the CSI process is associated with a beamformed CSI-reference signal (CSI-RS) and ii) a single CSI-RS resource is configured for the CSI process, the configuration information includes information for indicating whether a codebook for a beam selection and co-phasing is configured to be used for deriving a CSI for the CSI process or not; based on configurations that i) the CSI process is associated with the beamformed CSI-RS, ii) the single CSI-RS resource is configured for the CSI process and iii) the codebook for the beam selection and co-phasing is configured to be used for deriving the CSI based on the information, obtaining the CSI for the CSI process using the codebook for the beam selection and co-phasing, (at least based on reasons stated in REMARKS, pages 5-9, of the 
-Regarding independent claim 9, none of prior art of record teaches or suggests a user equipment (UE) transmitting channel state information (CSI) in a wireless communication system, as claimed.  Ericsson in view of Mondal et al teaches the claimed UE, except failing to teach that in the UE, the processor is configured to perform operations comprising: : receiving, from a base station (BS), configuration information for a CSI process, wherein based on that i) the CSI process is associated with a beamformed CSI-reference signal (CSI-RS) and ii) a single CSI-RS resource is configured for the CSI process, the configuration information includes information for indicating whether a codebook for a beam selection and co-phasing is configured to be used for deriving a CSI for the CSI process or not; based on configurations that i) the CSI process is associated with the beamformed CSI-RS, ii) the single CSI-RS resource is configured for the CSI process and iii) the codebook for the beam selection and co-phasing is configured to be used for deriving the CSI based on the information, obtaining the CSI for the CSI process using the codebook for the beam selection and co-phasing, (at least based on reasons stated in REMARKS, pages 5-9, of the response).  It would not have been obvious for one skilled in the art to implement either one or combination of Ericsson and Mondal et al, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632